DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 5 includes reference number “140” which is disclosed in the specification as “output air”. “140” includes a lead line that doesn’t appear to point to any particular feature.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 137, 139, 162, 172, 177, 179.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the helmet as set forth in claims 1 and 6 should be shown, the helmet as set forth in claims 1 and 12-15 should be shown, the helmet as set forth in claims 1 and 17 should be shown, the compartment formed in an area isolated from a protective foam as in claim 12, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is noted that the battery and compartment are illustrated in Figure 8; however, the battery doesn’t appear to be held within the compartment and the foam is not shown.  The battery charger residing in the compartment of claim 13 must be shown. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5, 8, 12, 15, and 18-34 are objected to because of the following informalities:  
Claim 5, line 2- “the interior” should be recited as --an interior--,  
Claim 8 should include a period at the end of the claim,
Claim 12, line 1- “the rear” should recite --a rear--,
Claim 15, it appears “at” should be --and--,
Claim 18, line 2- delete first occurrence of “for” and “a” should be --to--, line 6-“helmet.” should be changed to --helmet,--, line 9- “channel and configured” should be changed to --channel, said fan configured--, line 14- “heating elements” should be changed to --said heating element--, lines 18 and 19- “distributed” should be changed to --distribute--, “linked” should be revised to recite “connected”, and the semicolon at the end of the claim should be replaced by a period, 
Claim 20, lines 2 and 6- “heating elements” should be changed to --said heating element--,
Claim 25, line 1- “the steps of” is redundant in that line 2 recites “constructing a communication apparatus by the steps of” and therefore “the steps of” in line should be deleted.  Please insert a period at the end of claim 25,
Claim 34, “the rear” should be changed to --a rear--, “the front” should be changed to --a front--,  
For claims 18-34, it is suggested to revise the preamble language to recite “A method of making a helmet” (claim 18) and “The method of making the helmet” (claims 19-34) instead of “creating”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating element” in claims 1, 3, 18, and 20.
Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) it’s being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 1-34 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Applicant’s specification discloses a heating element 130 and heating element 175 for heating air 115 but doesn’t provide further structure for the heating element. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17, 21-23, 32 and 33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 1 recites an output ducting channel having a second end configured to distribute exhaust air over a faceplate linked to the helmet; however, line 4 of the claim recites a faceplate attached to the helmet shell and it’s not clear if the second recitation of “a faceplate” is referring back to the previously recited faceplate. If so, the limitation should read as “configured to distribute exhaust air over said faceplate”. Claim 1, line 13 recites “configured for powering heating elements for heating the circulating air within the helmet shell”. It’s not clear if “heating elements” is referring to the previously recited “heating element”. If so, this limitation should be revised to recite “for powering said heating element for warming the circulating air within the helmet shell”. Note that “warming” replaces “heating” for consistency with the previous recitation of the heating element “for warming” circulating air.  Claim 3 also recites “the heating elements”; however there is “a heating element” in claim 1. 
Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It appears applicant intended to recite a Markush claim format as follows: “is formed of a thermoplastic material selected from the group consisting of ABS (acrylonitrile butadiene styrene), polycarbonate, and blends of ABS and polycarbonate”. 
Claim 10 contains the trademark/trade name KEVLAR.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe para-aramid material and, accordingly, the identification/description is indefinite.
Further regarding claim 10, it appears applicant intended to recite a Markush claim format as follows: “is formed of composite materials selected from the group consisting of fiberglass, para-aramid, carbon fiber, and composite blends of fibers and resin”.
 For claim 12, it’s not clear how the compartment is formed in an area isolated from a protective foam. To what degree must the area be removed from the foam in order to be considered as “isolated” from the foam?
For claim 15, the limitation “the battery charger is external to the helmet at integrally connected to the connector connected to the external power source” is unclear in that the battery charger is disclosed as residing in the compartment of the helmet in claim 13 and therefore reciting the battery charger as attached externally to the helmet appears to contradict the recitation of the battery charger as residing in the compartment, i.e. internal to the helmet. Please clarify. 
For claim 16, there is no antecedent basis for “the mold” and it’s not clear what “channels” is referring to in that claim 1 previously recites intake ducting channel and output ducting channel. Is “channels” referring to additional channels or to the previously recited channels?  
For claim 21, the limitation “wherein forming the intake and output ducting channel comprises configuring the input and output ducting channel within the helmet shell as a feature of the mold in an injection molded helmet shell” is unclear and indefinite for multiple reasons.  There is no claim antecedent for “forming the intake ducting channel” in that claim 18 recites “shaping an intake ducting channel”. There is no antecedent for “the mold”. It’s not clear what “configuring the input and output ducting channel within the helmet shell as a feature of the mold in an injection molded helmet shell” is reciting as a step in the method of making a helmet.  Claim 18 previously recites the input (intake) and output ducting channels as associated with the helmet shell. It appears “input” should be “intake” for consistency with previous disclosure of an intake ducting channel. 
Claims 22 and 23 recite a method; however, claim 17 is an apparatus claim such that it appears claims 22 and 23 should depend from claim 18. Please advise.  
For claim 32, the limitation “attaching battery charger externally to the helmet integrally to the connector…” is unclear in that there is text missing from this phrase. For example, “said” should be inserted before “battery” to properly reference the battery charger of claim 31. Also, the battery charger is disclosed as residing in the compartment of the helmet in claim 29 and reciting the battery charger as attached externally to the helmet appears to contradict the recitation of the battery charger as residing in the compartment, i.e. internal to the helmet. There appears to be text missing between “helmet” and “integrally”. Please clarify. 
For claim 33, it’s not clear how the step of “forming features in the mold comprises forming ducting channels with openings” further limits claim 18 in that there is no claim antecedent for “the mold” and it’s not clear if  “forming ducting channels” is referring to additional ducting channels or to the previously recited “intake ducting channel” and “output ducting channel”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11, 16, 18-20, 28-33, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over DiPaola (U.S. 2009/0235438) in view of Rice (U.S. 2005/0036100). DiPaola discloses the invention substantially as claimed. DiPaola teaches a snowmobile helmet (par.8) comprising: a helmet shell (par.25 and 27 “shell may be fabricated from plastics, polymers..”) configured for providing safety and comfort for a person wearing the helmet; a faceplate (“visor” of par. 25) attached to the helmet shell for protecting the person's vision wearing the helmet while allowing the person to see a view in front of the helmet; a rechargeable battery configured for powering heating elements (disclosed as defogging elements and heating elements) for heating the circulating air within the helmet shell (par.29 discloses one or more heating elements) and par.25 discloses the power source is operable coupled with the defogging element. DiPaola teaches in paragraph 27 that the shell may include openings to allow for air flow around different portions of the user’s head. A rheostat is provided to couple with a heating element to warm the interior of the helmet for the wearer’s comfort (par.42).  For claim 18, Di Paola teaches a method of creating a helmet comprising the steps of: forming a snowmobile helmet shell configured for providing safety and comfort a person wearing the helmet; attaching a faceplate (visor) to the helmet shell to protect the person's vision while wearing the helmet while allowing the person to see the forward of the helmet, installing heating elements for heating the circulating air within the helmet shell; forming an output ducting channel having a first end coupled to receive exhaust air from the fan and having a second end configured to distributed the exhaust air over a faceplate linked to the helmet for eliminating moisture and frost from the faceplate's interior surface, and installing a battery for powering the heating elements for heating the circulating air within the helmet shell. 
However, for claim 1, DiPaola doesn’t teach an intake ducting channel for circulating air within the helmet shell; a fan placed at a distal end of the intake ducting channel and configured for receiving air from the intake ducting channel; an output ducting channel having a first end coupled to receive exhaust air from the fan and having a second end configured to distribute the exhaust air over a faceplate linked to the helmet for eliminating moisture and frost from the faceplate's interior surface, and the heating element attached to the intake ducting channel for warming the circulating air. For claim 18, DiPaola doesn’t teach shaping an intake ducting channel for circulating air within the helmet shell; placing a fan at a distal end of the intake ducting channel and configured for receiving air from the intake ducting channel; forming an output ducting channel having a first end coupled to receive exhaust air from the fan and having a second end configured to distribute the exhaust air over a faceplate linked to the helmet for eliminating moisture and frost from the faceplate's interior surface, and attaching a heating element to the intake ducting channel for warming the circulating air. Rice teaches a helmet 18 (Fig.3) with a lens 12 and an intake ducting channel (between portions 48,50 and formed by 42) for circulating air within the helmet shell, a fan 46 placed at a distal end of the intake ducting channel and configured for receiving air from the intake ducting channel, an output ducting channel (formed between portions 22,30) having a first end coupled to receive exhaust air from the fan and having a second end to distribute air over a faceplate 12 linked to the helmet. The intake ducting channel has necessarily been shaped and the output ducting channel has been formed, as they are part of the helmet structure.  DiPaola and Rice do not teach a heating element attached to the intake ducting channel for warming the circulating air. DiPaola teaches that it is known to provide a heating element to warm circulating air in a helmet interior. One of ordinary skill could have recognized advantages of providing the heating element attached to the intake ducting channel such that the air circulating through the helmet is warm and provides comfort to the wearer as well as prevents fogging of the faceplate. For claims 4 and 5, the limitations “the intake and output ducting channel is configured as a feature of a mold in an injection molded helmet shell” and “the intake and output ducting channel is formed separately from the helmet shell and then adhered to the interior or exterior of the helmet shell” are considered as product by process limitations and do not receive patentable weight in an apparatus claim and the step of forming the channels doesn’t affect their operation or function. DiPaola’s modified helmet shell is formed from ABS or other materials suitable for injection molding such that the ducting channels may be formed in an injection molding process of forming the helmet shell. Alternatively, the channels may be formed in a separate step after or before the shell is formed and then adhered to an interior of the helmet shell. For claim 11, this limitation is a product by process limitations as previously discussed. It is noted that features of a mold may be formed therein to accommodate various structural elements of the helmet, including channels for forming a passage for wiring.  DiPaola’s modified helmet having the output ducting channel meets the limitation of claim 16 in that the product by process limitation of forming features in the mold as channel openings to the helmet’s exterior would have been obvious as an manner of forming the channel openings simultaneously with the helmet shell. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify DiPaola’s helmet to provide the intake ducting channel, fan, and output ducting channel, as well as the heating element as claimed, in that Rice teaches a helmet having these structures to achieve the same intended purpose of reducing or eliminating condensation from building on the faceplate. 
Claims 6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over DiPaola in view of Rice as applied to claims 1 and 18 above, and further in view of De Grunwald (U.S. 2006/0096012). DiPaola discloses the invention substantially as claimed but doesn’t teach a wiper apparatus for removal of moisture or water from the faceplate’s surface, comprising: a wiper motor mounted above the faceplate and adhered to the helmet shell, a wiper arm connected to a shaft of the wiper motor,
a wiper blade attached to the wiper arm and configured for removing the moisture or water from the faceplate surface; power wiring connected within the helmet shell between the battery and the wiper motor for transferring power from the battery and the wiper motor; and a switch configured to be attached to the power wiring for controlling a transfer of the power from the battery to the wiper motor.  De Grunwald teaches a helmet 10 with a wiper apparatus for removal or moisture or water from a faceplate’s 2 surface, comprising a wiper motor 4 mounted above the faceplate 2 and adhered to the helmet shell, a wiper arm 18 connected to a shaft of the motor 4, and a switch 15 for controlling a transfer of the power from the battery to the motor. There is no disclosure of a power wiring; however, there must be some manner of connecting the battery to the motor such that it would have been obvious to provide wiring as a connection means. 
Claims 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over DiPaola in view of  as applied to claims 1 and 18 above, and further in view of Cartier et al. (U.S. 2006/0023160).  DiPaola discloses the invention substantially as claimed, including a modified faceplate/visor that is shaded or tinted or colored. However, Di Paolo doesn’t teach the faceplate is coated with a photochromic material for causing the lightening and darkening of the faceplate dependent upon the ambient light. Cartier teaches a helmet 32 with a faceplate 30 coated with a photochromic material that will darken to protect the eyes in bright sunlight and lighten in the low light conditions in order to use one visor for all conditions and for changing conditions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify DiPaola’s faceplate to provide a photochromic coating as taught by Cartier such that the helmet only needs one visor that is self-adaptable to different light conditions. 

Claims 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over DiPaola in view of Rice as applied to claims 1 and 18 above, and further in view of Hall (U.S. 2022/0016450). DiPaola discloses the invention substantially as claimed. However, DiPaola doesn’t teach the helmet comprising a communication apparatus comprising a pair of wireless headphones mounted within the helmet shell and configured for receiving a wireless transmission and converting it to sound for being listened to;
a wireless microphone mounted within the helmet shell and configured for wirelessly transmitting voice signals; a wireless transceiver mounted to the helmet shell and configured for receiving the transmitted voice signals and transmitting them to a cellular telephone and receiving transmitted signals from the cellular telephone and relaying the transmitted signal to the wireless headphones. Hall teaches a helmet comprising a communication apparatus comprising a pair of wireless headphones mounted within the helmet shell (par.162 discloses a speaker 504 that may be an earphone, headphone, ear bud or earpiece), a wireless microphone 508 mounted within the shell and configured for wirelessly transmitting voice signals as in par. 163, and a wireless transceiver mounted to the shell to wirelessly communicate with a smart device 1202 (shown in Fig.25), and a cellular telephone is considered as equivalent to a smart device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify DiPaola to provide the claimed communication apparatus as Hall teaches the claimed communication apparatus to allow for communication with other people not wearing a helmet, or to facilitate communication with a smart device such as a smart phone, tablet, or wearable. 
Claims 9, 10, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over DiPaola as applied to claims 1 and 18 above, and further in view of Wesson et al. (U.S. 2013/0276214). DiPaola discloses the invention substantially as claimed. However, DiPaola doesn’t teach the helmet shell is formed of thermoplastics such as ABS (Acrylonitrile butadiene styrene), polycarbonate, or blends of the two thermoplastics or is formed of composite materials made of fiberglass, Kevlar, carbon fiber, and other composite blends of fibers and resin. Wesson teaches a helmet shell 10 worn for winter sports (snow and ski helmet) formed from KEVLAR, polycarbonate, carbon fiber, fiberglass, among other materials as suitable for protecting the head of a wearer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify DiPaola’s helmet shell to form from KEVLAR, ABS, polycarbonate, or carbon fiber as Wesson teaches these materials are all known as protective helmet materials. 
Claims 12-15 and 29-32, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over DiPaola in view of Rice as applied to claims 1 and 18 above, and further in view of Lindsey (U.S. 2019/0044919). DiPaola discloses the invention substantially as claimed. However, DiPaola doesn’t teach the battery is placed at the rear of the helmet shell in a compartment formed in an area isolated from a protective foam that protects the wearer’s head, the rechargeable battery is connected to a battery charger residing in the compartment with the rechargeable battery, the battery charger is connected to a connector connected to an external power source for providing power to charge the battery, or the battery charger is external to the helmet at integrally attached to the connector connected to the external power source. Lindsey teaches a helmet 100 with a shell 105 including a compartment formed in an area isolated from a protective foam that protects the wearer’s head (the compartment is external to the helmet shell), and par. 28 discloses power port 150 receiving a battery in a battery compartment, with the power portion considered equivalent to a battery charger.  Col.5, lines 2-3 disclose the power portion 150 may connect to an electrical outlet to receive power.  The placement and configuration of the charger doesn’t appear to be critical as long as the heating element is being powered by the battery and the battery has an associated charger. DiPaola teaches a second rheostat connected between the heating elements and the battery for controlling heat provided by the heating elements as previously discussed. Rice teaches a first rheostat (disclosed as a controller in par.18) connected between the fan and the battery for controlling a speed of the fan. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify DiPaola to provide the battery at the rear of the helmet shell in a compartment as claimed, with the rechargeable battery connected to a charger in the compartment or external to the compartment as taught by Lindsey to assure operation of the helmet’s heating element when needed. It also would have been obvious to provide the first rheostat as claimed such that the fan and heating element may be separately adjusted by the wearer as desired. 
Claims 17 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over DiPaola as applied to claims 1 and 18 above, and further in view of Beckers et al. (U.S. 2015/0250247). DiPaola discloses the invention substantially as claimed. However, DiPaola doesn’t teach the helmet comprising a red rear safety light; a white front light for illumination in reduced lighting situations; and a switch mounted to the side of the helmet shell and selectively connecting the red rear safety light and the white front light to the battery. DiPaola doesn’t teach installing the claimed red rear light, installing the claimed white front light, and mounting a switch to the helmet shell’s side for connecting the lights to the battery. Beckers teaches a helmet comprising a red rear safety light (claim 1 of Beckers recites second, third, and fourth holes to project a red light beam rearward) and a white front light (claim 1 of Beckers discloses the helmet shell with a first hole in the front with a white light) for illumination in reduced lighting situations and the red rear light and white front light are installed in the helmet. Paragraph 28 discloses the lights may be connected by wiring to a power and control module 26 that may be mounted on a rear lower portion side of the helmet 20 allowing access to batteries that can be changed as well as an on/off switch. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify DiPaola to install the white front light and rear red light and a switch mounted to the helmet shell’s side as claimed in that Beckers teaches it is known in the helmet art to provide the red and white lights for conveying brake signals and to project a white light beam in the wearer’s viewing direction, with a switch mounted on a rear lower portion side of the shell.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over DiPaola in view of Rice as applied to claim 18 above, and further in view of Frejd (U.S. 2020/0275726). DiPaola doesn’t teach the step of creating the helmet forming the intake and output ducting channel comprises the step of: configuring the input and output ducting channel within the helmet shell as a feature of a mold in an injection molded helmet shell. Frejd teaches a helmet with channels for circulating air within the helmet interior, all formed as injection molded as in par. 71. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify DiPaola to create the intake and output ducting channels by configuring the channels within the helmet shell as a feature of a mold in an injection molded helmet shell since Frejd teaches that it’s known in the helmet art to form analagous structure in the same manner. 

Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732